
	
		II
		112th CONGRESS
		1st Session
		S. 217
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. DeMint (for himself,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Burr, Mr. Chambliss,
			 Mr. Cochran, Mr. Enzi, Mr.
			 Graham, Mr. Inhofe,
			 Mr. Kyl, Mr.
			 McCain, Mr. Moran,
			 Mr. Paul, Mr.
			 Risch, Mr. Shelby,
			 Mr. Thune, Mr.
			 Vitter, Mr. Wicker,
			 Mr. Roberts, Mr. Corker, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the National Labor Relations Act to ensure the
		  right of employees to a secret ballot election conducted by the National Labor
		  Relations Board.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secret Ballot Protection Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The right of
			 employees under the National Labor Relations Act (29 U.S.C. 151 et seq.) to
			 choose whether to be represented by a labor organization by way of secret
			 ballot election conducted by the National Labor Relations Board is among the
			 most important protections afforded under Federal labor law.
			(2)The right of
			 employees to choose by secret ballot is the only method that ensures a choice
			 free of coercion, intimidation, irregularity, or illegality.
			(3)The recognition
			 of a labor organization by using a private agreement, rather than a secret
			 ballot election overseen by the National Labor Relations Board, threatens the
			 freedom of employees to choose whether to be represented by a labor
			 organization, and severely limits the ability of the National Labor Relations
			 Board to ensure the protection of workers.
			3.National Labor
			 Relations Act
			(a)Recognition of
			 representative
				(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of such employees in a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 section 9.
				(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships in which a labor organization with majority support was lawfully
			 recognized prior to the date of enactment of this Act.
				(b)Election
			 required
				(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)) is amended—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking section 8(b). and inserting section
			 8(b); and
					(C)by adding at the
			 end the following:
						
							(8)to cause or attempt to cause an employer to
				recognize or bargain collectively with a representative of a labor organization
				that has not been selected by a majority of such employees in a secret ballot
				election conducted by the National Labor Relations Board in accordance with
				section
				9.
							.
					(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized prior to the date of enactment of this
			 Act.
				(c)Secret ballot
			 electionSection 9(a) of the National Labor Relations Act (29
			 U.S.C. 159(a)) is amended—
				(1)by striking
			 Representatives and inserting (1)
			 Representatives;
				(2)by inserting
			 after designated or selected the following: by a secret
			 ballot election conducted by the National Labor Relations Board in accordance
			 with this section; and
				(3)by adding at the
			 end the following:
					
						(2)The secret ballot election
				requirement under paragraph (1) shall not apply to collective bargaining
				relationships that were recognized before the date of the enactment of the
				Secret Ballot Protection Act of
				2011.
						.
				4.Regulations and
			 authority
			(a)RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the National Labor Relations Board shall review and
			 revise all regulations promulgated prior to such date of enactment to implement
			 the amendments made by this Act.
			(b)AuthorityNothing
			 in this Act (or the amendments made by this Act) shall be construed to limit or
			 otherwise diminish the remedial authority of the National Labor Relations
			 Board.
			
